By Judge Oliver A. Pollard
Plaintiff brought this suit in Petersburg alleging that the defendant regularly conducted affairs or business activity in the City of Petersburg.
Testimony presented at the hearing on Defendant’s Motion to Transfer was that both the Plaintiff and the Defendant are residents of Dinwiddie County; the accident sued upon happened in Dinwiddie County; the Defendant’s contacts with Petersburg consisted of a hearse driven through the City, as advertisement, approximately six times during the fall; area radio advertisements that could be received in Petersburg; one advertising sign on a fence in Petersburg that had not been renewed by Defendant for three years but retained on the fence by the owner of the property.
These contacts do not establish associations or activities in Petersburg sufficient to be considered regularly conducted affairs dr business activities'.
Defendant’s motion will, therefore, be sustained, and I will ask Mr. Sinnott to prepare and circulate an appropriate order transferring this case to the Circuit Court of Dinwiddie County.